DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/18/2022 has been entered.
Claim Objections
Claims 30-35 and 45-46 are objected to because of the following informalities:  
In reference to claim 30, in line 6, after “vol.” and before “%” delete “-”; in line 8, after “comprises” and before “aluminum”, it is suggested to insert “the”; in line 8 “after “aluminum” and before “and”, insert “oxide”; and in line 8 after “and” and before “at least”, insert “the”.  Appropriate correction is required.
In reference to claims 31-32 and 45-46, in line 2, after “vol.” and before “%” delete “-”. Appropriate correction is required.
In reference to claims 33-35, in line 2, it is suggested to amend “a porosity” to “the porosity”; in line 2, after “vol.” and before “%” delete “-”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 48, the limitation “A component of a turbomachine” is recited in line 1. It is unclear if this is meant to be the same “component of a turbomachine” recited in line 1 of claim 30 or a different component of a turbomachine. For the purpose of compact prosecution, “A component of a turbomachine” recited in line 1 of claim 48 will be interpreted as the same component of a turbomachine recited in claim 30. Clarification is requested. 
Regarding dependent claim 49, this claim does not remedy the deficiencies of parent claim 48 noted above, and are rejected for the same rationale  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30, 33, 35-38 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Stowell et al. (US 2005/0282020) (Stowell) taken in view of evidence by Pearson (US 4,847,064), alpha-Alumina (Chemical Book) and Silica-Silicon Dioxide (SiO2) (AZO Materials). Claims 48 and 49 are further taken in view of evidence by Turbomachines (Skorpik).
The examiner has provided the non-patent literature document, Skorpik, with the Office Action mailed 05/11/2018, as well as non-patent literature documents, Chemical Book and AZO Materials, with the Office Action mailed 05/15/2019. The citations in the rejection refers to the provided documents.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before Applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 30, 33 and 35, Stowell teaches a coating for components exposed to high temperatures, such as the hostile environments of a gas turbine ([0002]) (corresponding to a thermal barrier coating system for a component of a turbomachine). The coating system comprises a thermal barrier coating (TBC) layer 26 which is yttria-stabilized zirconia (YSZ) ([0017]) (corresponding to the thermal barrier coating system comprises a ceramic coating of fully or partially stabilized zirconium oxide). The TBC 26 is overcoated by a multilayer outer coating 28 ([0021]). The outer coating 28 is an alumina-based silica bound ceramic material; wherein the alumina (Al2O3) is dispersed within a binder matrix material composed of silica, silicates and/or mullite ([0022]) (corresponding to an oxide cover coating which comprises aluminum oxide and at least one element selected from silicon).
corresponding to an oxide cover coating in direct contact with the ceramic coating as an outermost coating). The inner layer contains, by weight, about 5 to 85% alumina with the balance being essentially the silica matrix material ([0023]).
In light of the disclosure of Stowell for the composition of the inner layer to comprise, by weight, about 5 to 85% alumina with the balance being the silica matrix material ([0023]) and the silica matrix material consists essentially of silica ([0009]), it is clear the volume percent of alumina is between 3.39 vol.% to about 79 vol. % (i.e., by weight, 5 to 85% alumina and 95 to 15% silica; as disclosed on p.2 of Chemical Book the density of alumina is 3.97 g/cm3; as disclosed in AZO Materials the density of silica is 2.65 g/cm3; therefore when the inner layer consists of 5 weight percent alumina and the balance being the silica matrix material consisting of silica the volume percent of alumina can be found; (0.05g alumina)/(3.97 g/cm3 alumina) = 0.0126 cm3 alumina; (0.95g silica)/(2.65 g/cm3 silica) = 0.358 cm3 silica,                         
                            v
                            o
                            l
                            .
                            %
                             
                            a
                            l
                            u
                            m
                            i
                            n
                            a
                             
                            =
                            
                                
                                    v
                                    o
                                    l
                                     
                                    a
                                    l
                                    u
                                    m
                                    i
                                    n
                                    a
                                
                                
                                    v
                                    o
                                    l
                                     
                                    a
                                    l
                                    u
                                    m
                                    i
                                    n
                                    a
                                    +
                                    v
                                    o
                                    l
                                     
                                    s
                                    i
                                    l
                                    i
                                    c
                                    a
                                
                            
                            ×
                            100
                            =
                             
                            
                                
                                    0.0126
                                
                                
                                    0.0126
                                    +
                                    0.358
                                
                            
                            ×
                            100
                        
                    = 3.39%; similarly the upper limit can be calculated with 85 weight percent alumina and 15 weight percent silica) (corresponding to the oxide cover coating comprises at least 50 vol.-% of the aluminum oxide which exists at least partially as free). A suitable level of porosity of the outer coating is on the order of about 10% porosity ([0032]) (corresponding to the oxide cover coating having a porosity of from 5 to 30 vol. %; the oxide cover coating has a porosity of from 10 to 30 vol.-%; %; the oxide cover coating has a porosity of from 10 to 25 vol.-% ).
Stowell teaches a range of porosity and aluminum oxide which overlaps the presently claimed range.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Stowell further teaches the inner layer contains alumina particles, the preferred alumina powder is commercially available under the designation A-16SG from ALCOA ([0027]), and therefore it is clear the alumina particles are alpha alumina (corresponding to α-Al2O3).
Pearson supports the examiner position in teaching an unpromoted alpha alumina is available from Aluminum Company of America under the trademark A-16 SG (col. 5, lns. 45-47).
It is noted that the claims are drawn to a product and not drawn to a method of making. The claim 30 defines the product by how the product is made (i.e., the coating produced by a method comprising thermal spraying or electron beam physical vapor deposition, and heat treatment). Thus, claim 30 is a product-by-process claim.
For the purpose of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a thermal barrier coating system comprising a ceramic coating and an oxide cover coating. Stowell suggest such a product.
In reference to claim 36, Stowell teaches the limitations of claim 30, as discussed above. Stowell further teaches a bond coat 24 is overlying the substrate 22 ([0017]). The bond coat is an corresponding to the thermal barrier coating system comprises an adhesion promoting coating on a side of the ceramic coating which faces away from the oxide cover coating).
In reference to claim 37, Stowell teaches the limitations of claim 30, as discussed above. Stowell further teaches the thickness of the TBC of YSZ (i.e. ceramic coating) has a thickness of about 0.005 to about 0.008 inch (about 125 to about 200 micrometers) ([0033]) and the inner layer (i.e., oxide cover coating) of the outer coating has a thickness of about 0.003 to about 0.008 mils (about 75 to about 200 micrometers) ([0034]).
Given that the coating system of Stowell has the TBC layer with the thickness of about 125 to 200 micrometers and the inner layer with the thickness of about 75 to about 200 micrometers, it is clear the two layers together would have a total thickness of not more than 4000 micrometers (i.e., 200 + 200 = 400) (corresponding to the ceramic coating and the oxide cover coating have a total thickness of not more than 500 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 38, Stowell teaches the limitations of claim 37, as discussed above. Stowell further teaches the inner layer of the outer coating has a thickness of about 0.003 to about 0.008 mils (about 75 to about 200 micrometers) ([0034]) (corresponding to the oxide cover coating has a thickness of from 50 µm to 250 µm).
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 48-49, Stowell teaches the limitations of claim 30, as discussed above. Stowell further teaches the coating is for components exposed to high temperatures, such as the hostile thermal environment of a gas turbine ([0002]), where gas turbine components are components of turbomachines (corresponding to a component of a turbomachine).
Skorpik teaches that turbomachines include gas turbines (p. l). Skorpik further teaches that turbomachines have a rotor with blades and the blades are referred to as an impeller (p. 1), therefore given that Stowell teaches the coating is for a component of a gas turbine and gas turbines contain a rotor with blades (i.e. impeller blades), it is clear the coating of Stowell is applied to components of gas turbines, wherein those components include impeller blades (corresponding to the component is a diffuser blade or an impeller blade).

Claims 30-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 5,683,761) (Bruce) in view of  Rosenflanz et al. (US 2008/0190034) (Rosenflanz).
In reference to claims 30-35 and 39-46, Bruce teaches thermal barrier coating systems for superalloys used in gas turbine engines (col. 1, lns. 8-9) (corresponding to a thermal barrier coating system for a component of a turbomachine). The protected article comprises a substrate, a metallic bond coat on the substrate, a top layer of alpha alumina, and a second ceramic material layer between the bond coat and the tip layer of alpha alumina; the second ceramic material layer is yttria-stabilized zirconia (col. 2, lns. 26-31) (corresponding to a ceramic coating of fully or partially stabilized zirconium oxide, and an oxide cover coating in direct contact with the ceramic coating as an outermost coating which comprises aluminum oxide; the aluminum oxide which exists at least partially as free α- Al2O3).
Bruce does not explicitly teach the top layer of alpha alumina comprises at least one element selected from lanthanum, magnesium, silicon, calcium, and sodium, and at least 50 vol.-% of aluminum oxide, as presently claimed. However, Bruce teaches the alpha alumina can be mixed with ceramics (col. 2, lns. 46-49).
Rosenflanz teaches a ceramic material comprising alumina along with other metal oxides, the ceramic material has high fracture toughness and strength characteristics ([0001]-[0002]). The ceramic material is used as a coating and the coating is useful as a protective coating in applications involving wear, as well as for thermal management ([0020]).
Rosenflanz further teaches the ceramic material is a glass-ceramic comprising at least 90 percent by weight Al2O3 based on the total weight of the glass-ceramic ([0013]), the alumina is a crystalline phase present in the ceramic and is alpha alumina ([0108]) (corresponding to comprising at least 50 vol.-% of the aluminum oxide which exists at least partially as free α-Al2O3; the oxide cover coating comprises at least 90 vol.-% of the aluminum oxide).  
While Rosenflanz does not explicitly disclose the amount of 50 in vol. %, however, given that Rosenflanz broadly disclose having at least 90 percent by weight of Al2O3, it is clear that it would necessarily include the presently claimed (i.e., at least 50 vol. % of aluminum oxide and at least 90 vol.-% of the aluminum oxide).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Rosenflanz further teaches the crystalline phases which are present in the ceramic include alumina (e.g., alpha), REO (i.e., La2O3), MgO, LaAl11O18 ([0108]; [0033]) (corresponding to the oxide cover coating comprises aluminum and at least lanthanum; the oxide cover coating comprises aluminum and at least one of lanthanum and magnesium; the oxide cover coating comprises a matric of lanthanum hexaaluminate that has free aluminum oxide particles embedded therein;  the oxide cover coating comprises a matric of lanthanum hexaaluminate that has free magnesium oxide particles embedded therein; the oxide cover coating comprises a matric of lanthanum hexaaluminate that has free lanthanum oxide particles embedded therein). The porosity of the ceramic material is in the range of from 25 to 75 percent by volume or in the range of 0 to 10 percent by volume ([0125]) corresponding to the oxide cover coating having a porosity of from 5 to 30 vol. %; the oxide cover coating has a porosity of from 10 to 30 vol.-%; the oxide cover coating has a porosity of from 10 to 25 vol.-%).
In light of the motivation of Rosenflanz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the top layer of Bruce to be the ceramic material of Rosenflanz, in order to provide a top layer having high fracture toughness and strength characteristics.
Given that Bruce in view of Rosenflanz teaches the top layer comprising at least 90 percent by weight Al2O3 based on the total weight of the glass-ceramic (Rosenflanz, [0013]), wherein the alumina is a crystalline phase present in the ceramic and is alpha alumina (Rosenflanz, [0108]), it is clear that the top layer comprises at least 90 percent by weight of corresponding to the oxide cover coating comprises at least 90 vol.-% of the α-Al2O3).
It is noted that the claims are drawn to a product and not drawn to a method of making. The claim 30 defines the product by how the product is made (i.e., the coating produced by a method comprising thermal spraying or electron beam physical vapor deposition, and heat treatment). Thus, claim 30 is a product-by-process claim.
For the purpose of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a thermal barrier coating system comprising a ceramic coating and an oxide cover coating. Bruce in view of  Rosenflanz suggest such a product.
In reference to claim 36, Bruce in view of  Rosenflanz teaches the limitations of claim 30, as discussed above. Bruce teaches a metallic bond coat on the substrate, the bond coat aids in adhering the overlying structure to the substrate (col. 4, lns. 5-8) (corresponding to the thermal barrier coating system comprises an adhesion promoting coating and/or an anti-oxidation coating). The second ceramic layer is between the bond coat and the top layer of alpha alumina (col. 2, lns. 26-29) (corresponding to on a side of the ceramic coating which faces away from the oxide cover coating).
In reference to claim 37, Bruce in view of Rosenflanz teaches the limitations of claim 30, as discussed above. Bruce further teaches the layer of a second ceramic has a thickness from about 0.002 inches to about 0.015 inches (i.e., about 50 to about 381 µm) (col. 5, lns. 11-13), while the top layer has a thickness of about 0.00025 inches to about 0.004 inches (.e., about 6.35 to about 101.6 µm) (col. 5, lns. 14-16).
Therefore, it is clear the coating comprising the second ceramic layer and the top layer has a total thickness of not more than 482.6 µm (i.e., 381+101.6 = 482.6) (corresponding to the ceramic coating and the oxide cover coating have a total thickness of not more than 500 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 38, Bruce in view of Rosenflanz teaches the limitations of claim 37, as discussed above. Bruce teaches the top layer has a thickness of about 0.00025 inches to about corresponding to the oxide cover coating has a thickness of from 50 µm to 250 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 47, Bruce in view of Rosenflanz teaches the limitations of claim 41, as discussed above. Bruce in view of Rosenflanz teaches the top layer has a porosity which is present as interconnected pores (Rosenflanz, [0125]) (corresponding to pores are present in the oxide cover coating).
In reference to claims 48 and 49, Bruce in view of Rosenflanz teaches the limitations of claim 30, as discussed above. Bruce teaches the thermal barrier coating system is used in gas turbine engines (col. 1, lns. 7-9) (corresponding to a component of a turbomachine, wherein the component comprises the thermal barrier coating system). Bruce further teaches applying thermal barrier coating systems to turbine blade or turbine vane components, which serve as a substrate (col. 3, lns. 47-48) (corresponding to the component is a diffuser blade or an impeller blade).
Response to Arguments
In response to cancelled claims 1, 4, 7, 9-11, 13, 15-16, 18 and 21-29 and new independent claim 30 reciting a thermal barrier coating system comprising a ceramic coating and an oxide cover coating having been produced by a method which comprises applying the oxide cover coating by thermal spraying or electron beam physical vapor deposition, it is noted the 

Upon further search and consideration the 35 U.S.C. 103 rejection over Bruce et al. (US 5,683,761) (Bruce) in view of Mechanical properties of dense to porous alumina/lanthanum hexaaluminate composite ceramics (Negahdari) is withdrawn from record. However, the amendments necessitate a new set of rejections as discussed above.
Applicant’s arguments with respect to new claims 30-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784